Citation Nr: 1716671	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-21 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether a Substantive Appeal (VA Form 9 or equivalent) was timely filed regarding the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine. 

2.  Entitlement to service connection for a low back disorder with left lower extremity radiculopathy.     

3.  Entitlement to service connection for a right knee disorder. 


4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to a low back disorder. 





REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1996 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2016, the Veteran, through his representative, withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing before the Board. As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704  (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Additional VA treatment records were associated with the claims file accompanied by a waiver dated November 2016.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 23, 2014, rating decision, the AOJ denied the claim to reopen the previously denied claim for service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine.

2.  The Veteran submitted a Notice of Disagreement (NOD) in October 2014, and the AOJ issued a Statement of the Case (SOC) on February 9, 2015.  

3.  The Veteran did not submit a Substantive Appeal prior to September 23, 2015.

4.  The Veteran did not request an extension of the time limit for filing a Substantive Appeal and the AOJ's actions did not operate as waiver of the time requirement for filing a Substantive Appeal.

5.  The Veteran's herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy is at least as likely as not incurred in active service.

6.  The Veteran's right knee strain is at least as likely as not incurred in active service.


CONCLUSIONS OF LAW

1.  The requirements are not met for a timely Substantive Appeal with respect to the September 2014 rating decision that denied the claim to reopen the previously denied claim for service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine.   38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 19.32, 19.33, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, right knee strain was incurred in active service.  38 U.S.C.A. §§ 1101 , 1112, 1131, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable dispositions with respect to service connection for a low back disorder and right knee disorder, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error regarding these issues. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  

In this case, the Board has determined the Veteran did not submit a timely Substantive Appeal with regard to a September 2014 rating decision.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104 (a) (West 2002); 38 C.F.R. § 20.101 (2016).  Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C.A. § 5103A (a) (West 2002);  see also Dela Cruz v. Principi, 15 Vet. App. 143, 149  (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  The Veteran was properly notified of the jurisdictional problem, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.


Law and Analysis

I. Timeliness of Substantive Appeal regarding cervical spine disorder

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by an NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after an SOC is furnished to the claimant.  There must be a decision by the AOJ, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her arguments in a timely-filed Substantive Appeal.   See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  The Board may address in the first instance whether a Substantive Appeal was adequate and timely at any stage in a proceeding before it, regardless of whether the AOJ addressed this issue.  38 C.F.R. § 20.101(d) (2016).

In a September 23, 2014, rating decision, the AOJ denied the Veteran's claim to  reopen the claim for service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine, finding that he had not submitted new and material evidence.  The AOJ provided the Veteran with notice of this rating decision in a September 23, 2014, letter.

The Veteran filed a timely NOD in October 2014.  Thereafter, the AOJ issued a SOC on February 9, 2015, and a copy was sent to the Veteran at his last known address and to his attorney.  There has been no assertion that the SOC was not received by the Veteran and his attorney. 

The notification letter attached to the SOC included notice that the Substantive Appeal (Form 9) must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also stated that, if the Substantive Appeal was not filed within the specified period, the case would be closed.  It was further explained that any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal. 

The dates for timely filing of the Veteran's Substantive Appeal were April 9, 2015, which was 60 days from the date of the SOC, or alternatively, September 23, 2015, which was one year from the date of notification of the September 2014 rating decision. 

The Veteran's attorney asserts that his assistant faxed a timely Substantive Appeal on March 3, 2015 with respect to the September 2014 rating decision.  However, VA has no record of receipt of this document, and no appeal has been determined to have been perfected with respect to the issue. 

The Veteran's attorney submitted a VA Form 9 that was received by VA via facsimile on December 23, 2015.  On the December 2015 VA Form 9, the Veteran's attorney noted that a timely VA Form 9 had been previously filed on March 3, 2015.  However, a review of the Veteran's claims file failed to show that a Substantive Appeal had been received by VA on March 3, 2015, or within the prescribed time limits of the appeal period.  

In support of his contention, the attorney submitted affidavits by his legal assistant and himself stating that the assistant had filed a VA Form 9 with the VA by facsimile on March 3, 2015 which was within 60 days from the date of the February 2015 SOC.  However, other than the affidavits, the Board notes that no additional evidence was submitted indicating that the substantive appeal was faxed in March 2015 or received by the VA, such as a copy of the original VA Form 9 or a copy of the facsimile transmittal sheet.  

There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307  (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15  (1926)).  Thus, the Board notes that there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87  (2005) (RO's issuance of a SOC); Crain v. Principi, 17 Vet. App. 182, 186  (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515  (2000) (whether RO received the veteran's power of attorney that was mailed by veteran to correct RO address); Schoolman v. West, 12 Vet. App. 307, 310  (1999) (whether RO sent the claimant an application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274  (1994) (RO's mailing of a VA decision to a veteran).  Hence, the presumption of regularity is broad enough for the Board to presume that if the attorney's assistant faxed the VA Form 9 on March 3, 2015, it would have been received by the VA and associated with the Veteran's claims file in the ordinary course of business.     

As stated above, the presumption of regularity is not absolute and may be rebutted by the submission of  "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486  (1997).  If an appellant submits clear evidence, "the burden shifts to the Secretary."  Cf. Grain v. Principi, 17 Vet.App. 182, 187  (2003); Sthele v. Principi, 19 Vet.App. 11, 17  (2004).  In this case, the Board finds that had the Substantive Appeal been received by the VA in March 2015 as asserted, it can be presumed that the AOJ would have acted to perfect the appeal and certify the issue to the Board for appellate consideration.  As there is no record of a Substantive Appeal received within the prescribed appeal period, the Board finds that the presumption of regularity has attached.  As such, the Veteran must show by clear evidence that the presumption of regularity has been rebutted.

The Veteran has submitted no additional evidence with respect to the filing of a timely substantive appeal other than sworn affidavits that the VA Form 9 was faxed to the VA on March 3, 2015.  In Fithian v. Shinseki, 24 Vet.App. 146  (2010), the United States Court of Appeals for Veterans Claims (Court) addressed a situation similar to the current matter.   In Fithian, the appellant submitted a sworn affidavit that stated that he mailed a motion for reconsideration of the Board's decision on July 21, 2008, and he assumed it was delivered, thus tolling the period for the filing of his notice of appeal to the Court.  The Court determined, however, that the sworn affidavit was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule."  Fithian, 24 Vet.App. at 151.  Likewise, the Board finds that the affidavits submitted here are not sufficiently clear evidence to rebut the presumption of regularity as there is no other supporting evidence indicating that the Veteran's attorney faxed a timely VA Form 9 on March 3, 2015.

Moreover, there is not sufficient evidence to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet.App. 481, 482   (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  In this case, a record of a fax transmission might serve as supporting evidence pursuant to the mailbox rule.  However, as noted above, the Veteran's representative did not submit any supporting evidence such as a copy of the original VA Form 9 or a copy of the facsimile transmittal sheet.  

Accordingly, the Board finds that there is no clear evidence to rebut the presumption of regularity.  Although the Veteran's attorney contends that a Substantive Appeal was submitted within 60 days of the February 2015 SOC, the claims file does not contain a copy of the Veteran's Substantive Appeal with evidence of the date of receipt by VA.  Again, the Board notes that the only evidence reflecting that the Veteran's attorney sent a timely substantive appeal are affidavits by the attorney and his legal assistant.  These statements that a timely VA Form 9 was faxed to the VA on March 3, 2015 are, by themselves, insufficient to rebut the presumption of regularity.  

The Board observes that some AOJ actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37  (2009).  However, there is no evidence that the AOJ continued to treat the claim as an active appeal.  Rather, the AOJ notified the Veteran in a January 2016 letter that his Substantive Appeal was not timely received and that the AOJ could not take any action on the appeal because the right to appeal expired.  He was informed of his right to appeal the AOJ's timeliness determination and was provided an appeal rights form (VA Form 4107).  Notably, in February 2016, the Veteran submitted a claim for service connection for a neck disorder on an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526 EZ).  In February 2016, the Veteran's attorney appealed the issue as to whether an adequate and timely Substantive Appeal was received regarding the September 2014 rating decision.  Subsequently, the AOJ issued a SOC in March 2016.  Thereafter, the Veteran's attorney submitted a timely VA Form 9 with respect to the matter.  Thus, the AOJ did not waive the requirement that the Substantive Appeal be timely filed.

Based on the foregoing, the Board finds that the Veteran did not file a timely Substantive Appeal with respect to the September 2014 rating decision in which the AOJ denied reopening a claim for service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine.  A Substantive Appeal was not received within 60 days from the February 9, 2015, SOC or within one year from the September 23, 2014, notification of the rating decision.  Accordingly, the appeal is denied.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

II. Service Connection for low back disorder with left lower extremity radiculopathy

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2016).

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy. 

First, there is evidence of a current disability.  A December 2009 VA examiner diagnosed herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy.  Second, there is evidence of an in-service event, disease, or injury.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  Third, there is a September 2016 positive nexus opinion, indicating that the Veteran's low back disorder with left lower radiculopathy first manifested in service and is thus related to his military service. 

The Veteran contends that his low back disorder with left lower extremity radiculopathy was incurred in service.  The Veteran's service treatment records show that the Veteran was seen on numerous occasions throughout service for low back pain and diagnosed as having low back strain and mid-back muscle strain.  See e.g. service treatment records dated from January 1997; November 1997; December 1997; April 1999; December 1999.  In addition, service treatment records dated January 1997, June 1997, April 1999, and November 1999 note that the Veteran reported low back pain and numbness or pain radiating into his lower extremities.  Furthermore, the Veteran attended physical therapy for his low back.

The Veteran was afforded a VA examination in December 2009 at which time he was assessed with herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy.  The examiner opined that the Veteran's current back disorder was not caused by or a result of the same low back condition for which he was treated in service.   Rather, the VA examiner attributed the Veteran's current low back disorder to post-service work-related injuries and referenced a number of VA treatment records reflecting that the Veteran had reported low back pain following falls and injuries from performing physical tasks at work.  

However, the Board finds that the VA medical opinion is inadequate for a number of reasons.  Although the VA examiner indicated that the low back disorder with radiculopathy had its onset in 1996, which was during the Veteran's period of active service, he nevertheless related the Veteran's current low back disorder to post-service low back injuries.  In primarily discussing the Veteran's post-service low back injuries, the examiner failed to consider whether the Veteran's low back disorder with left lower extremity radiculopathy first manifested during his military service.  Moreover, the VA examiner did not address the numerous service treatment records documenting the Veteran's complaints of numbness and radiating pain to his lower extremities.  Furthermore, the examiner did not consider the Veteran's lay statement during the examination that since service, he has experienced ongoing moderate low back pain with days of severe pain.  Based on the foregoing, the Board accords little probative value to the VA examiner's opinion on the question of etiology of the Veteran's herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy.

In support of his claim, the Veteran submitted a September 2016 medical opinion which states that the Veteran's currently diagnosed herniated nucleus pulposus with impingement and degenerative disc disease of the lumbar spine with left lower extremity radiculopathy at least as likely as not began in military service and was aggravated by a post-service fall in 2004.  In providing this opinion, the physician explained that the Veteran's condition represents the progression of a disease process that began while he was still on active duty.  The physician referenced the multiple in-service low back evaluations.  She also stated that the Veteran's left lower extremity radiculopathy manifested in service with complaints such as left testicular pain which represented nerve impingement at the time.  Moreover, she concluded that the Veteran's back pain was already chronic prior to a post-service fall in 2004 because a bulging disc had been noted on MRI two years prior to the fall.  Consequently, additional trauma or physical labor after his active duty likely exacerbated his back condition.   Furthermore, she 


described that patients with chronic back pain, such as the Veteran, often have gaps of time in their medical care during which they continue to monitor and treat their symptoms themselves with over the counter medication and activity modification.  

The Board finds that the September 2016 private medical opinion has more probative value than the December 2009 VA examiner's medical opinion.  The September 2016 private physician reviewed the Veteran's claims file, including VA treatment records and service treatment records.  The physician also considered the Veteran's current symptoms and a complete history of the development of the Veteran's low back disorder and left lower extremity radiculopathy.  In addition, the opinion was provided by a medical professional with knowledge, training, and expertise and was supported by a thorough rationale based on such knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) (most of the probative value of a medical opinion comes from its reasoning).  Finally, the examiner's opinion is consistent with the other evidence of record.

Given the Veteran's competent and credible lay statements and the probative value of the September 2016 private medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disorder with left lower extremity radiculopathy is related to his military service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016).  Hence, service connection for herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy is warranted.  

III.  Service Connection for right knee disorder

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for right knee strain. 

First, there is evidence of a current disability.  A December 2009 VA examiner diagnosed right knee strain.  Second, there is evidence of an in-service event, disease, or injury.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  Third, there is a September 2016 positive nexus opinion, indicating that the Veteran's right knee disorder first manifested in service and is thus related to his military service. 

The Veteran contends that his right knee disorder was incurred in service.  The Veteran's service treatment records are replete with entries reflecting right knee complaints and diagnoses including iliotibial band syndrome (ITBS), patellofemoral syndrome (PFS), and patellar tendonitis.  See e.g. service treatment records dated from May 1996; December 1997; September 1998; June 1999; August 1999; October 1999; December 1999.  Furthermore, the Veteran attended physical therapy for his right knee.  During his March 2000 separation examination, the Veteran noted a trick or locked knee and was assessed with a long history of ITBS and PFS, improving with physical therapy. 

The Veteran was afforded a VA examination in December 2009 at which time he was assessed with right knee strain, limited exam tolerance.  The examiner opined that although the physical examination of the right knee was limited, it was less likely as not related to his military service.  He acknowledged that the Veteran was treated for right knee ITBS and PFS during service; however, the examiner stated that the separation examination was negative for any right knee findings.  Moreover, he reasoned that chronicity was not established because there were no records of medical treatment between discharge and the VA examination.  

The Board finds that the VA examiner's medical opinion is inadequate because it focused its consideration primarily on the Veteran's in-service right knee symptoms, lack of symptomatology at separation, and the nine year evidentiary gap in treatment.  Notably, the examiner incorrectly stated that the Veteran had no right knee symptoms at separation; however, as discussed above, the Veteran indeed was assessed with ITBS and PFS at separation.   See Reonal v. Brown, 5 Vet.App. 458, 461  (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In addition, the examiner failed to address the Veteran's lay statements regarding continuity of symptomatology since service; during the examination, the Veteran expressed that since separation, he has experienced intermittent right knee pain throughout the day.  In light of the foregoing, the Board finds the VA examiner's opinion is of limited probative value on the question of etiology of the Veteran's right knee strain.

Moreover, in support of his claim, the Veteran submitted a September 2016 medical opinion that states that his current right knee disorder was at least a likely as not incurred during his military service.  The physician notes that the Veteran was diagnosed with right knee ITBS and PFS during military service.  She also noted that he was diagnosed as having patellar grind and patellar tendonitis in May 1996.  In rendering her opinion, the physician explained that although the Veteran's right knee condition was improving at the time of discharge, it is not the same as saying the condition had resolved.  Specifically, the Veteran's ITBS and PFS had periods of exacerbation and improvement throughout his active duty career.  In this respect, the examiner indicated that ITBS is frequently a persistent or chronic condition that often goes through periods of improvement followed by periods of worsening.   The examiner concluded that the Veteran's current right knee symptoms are the same as those that are documented in his service medical records. 

The Board finds that the September 2016 private medical opinion has more probative value than the December 2009 VA examiner's medical opinion.  The September 2016 private physician reviewed the Veteran's claims file, including VA treatment records and service treatment records.  The physician also considered the Veteran's current symptoms and a complete history of the development of the Veteran's right knee strain.  In addition, the opinion was provided by a medical professional with knowledge, training, and expertise and was supported by a thorough rationale based on such knowledge.  See Nieves-Rodriguez, supra.   Finally, the physician's opinion is consistent with the other evidence of record.

Given the Veteran's competent and credible lay statements and the highly probative value of the September 2016 private medical opinion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disorder is related to his military service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016).  Hence, service connection for right knee strain is warranted.  


ORDER

As the Veteran did not file a timely substantive appeal regarding the September 2014 rating decision denying the petition to reopen a claim for entitlement to service connection for degenerative joint disease and degenerative disc disease with spinal stenosis of the cervical spine, the appeal is denied.

Service connection for herniated nucleus pulposus of the lumbosacral spine with left lower extremity radiculopathy is granted. 

Service connection for right knee strain is granted. 


REMAND

With regard to service connection for an acquired psychiatric disorder, the Veteran has alleged that he has a psychiatric disorder that may be the result of his low back disorder.  A June 2010 private clinical evaluation with mental status conducted by T.B.H. (initials used to protect privacy) indicates that the Veteran has been diagnosed with bipolar disorder, per history.  The Veteran was noted to have difficulty with his physical health and his psychiatric health.  In addition, the examiner noted that the Veteran's mental health problems appear to be exacerbated by his present life circumstances and significant stress related to medical difficulties.  The examiner did not identify the Veteran's physical problems; however, a copy of some of the Veteran's service treatment records addressing his back complaints were attached to the evaluation.  The Board finds that the examiner's determination that the Veteran's psychiatric disorder is in part exacerbated by his physical problems is inadequate insofar as it is not specific to the Veteran's service-connected disabilities and there is no supporting rationale for his conclusion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105  (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").   Nevertheless, based on the aforementioned private medical evidence and the favorable action taken herein with regard to the grant of service connection for the Veteran's low back and right knee disorders, the Board finds that a VA examination and medical opinion are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

With respect to the Veteran's claim for service connection for PTSD, the Board notes that the AOJ did not conduct any development with respect to the issue.  The AOJ sent the Veteran a VCAA notice letter in July 2009; however, that letter did not inform the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD and did not provide a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) to be completed by the Veteran and returned to the AOJ.  Likewise, the Board notes that the July 2009 VCAA notice letter did not inform the Veteran of the evidence and information necessary to substantiate a claim for an acquired psychiatric disorder on a secondary basis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103 (a) is remandable error).  Thus, the AOJ should send another VCAA notice to the Veteran with regard to substantiating his claims for an acquired psychiatric disorder on a secondary basis and PTSD.   

In addition, there appear to be outstanding records from the Social Security Administration (SSA) that should be obtained in regard to the Veteran's claims for service connection.   To date, it does not appear that any attempt has been made to obtain these records.  Thus, pursuant to VA's duty assist, the Board finds that the Veteran's SSA records may be pertinent to the claims on appeal and should be requested.  See 38 C.F.R. § 3.159 (c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection for PTSD and an acquired psychiatric disorder on a secondary basis.  The notice letter should include a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and should request that the Veteran provide the specific details about the stressors associated with PTSD. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder, to include PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  

3.  The AOJ should obtain a copy of any SSA decision to grant disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a psychiatric disorder that manifested in service or is otherwise causally or etiologically related to his military service. 

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's psychiatric disorder was caused or aggravated by the Veteran's service-connected low back disability and/or right knee disability.  

In rendering the opinion, the examiner should address the June 2010 mental evaluation by T.B.H. indicating that the Veteran's mental health problems appear to be exacerbated by his present life circumstances and significant stress related to medical difficulties.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


